                  Case 1:20-cv-05244 Document 1 Filed 07/08/20 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - --- x
 Weatherley 39th Street, LLC,                                         :   Docket No.
                                                                      :
                                               Plaintiff,             :
                                                                      :   COMPLAINT
                        – against –                                   :
                                                                      :   Trial by Jury Demanded
 Macy’s Retail Holdings, Inc.,                                        :
                                                                      :
                                                                      :
                                               Defendant.             :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - ---


                    Plaintiff, for its complaint, alleges:

                                                             PARTIES

          1.        Plaintiff, Weatherley 39th Street, LLC (“Weatherley”), is a limited liability company,

organized under the laws of the State of Connecticut and authorized to do business in the State of

New York.

          2.        Upon information and belief, Defendant, Macy’s Retail Holdings, Inc. (“Macy’s), is a

corporation organized and existing under the laws of the State of Delaware, is authorized to do

business in the State of New York and is the successor by merger to Macy’s Retail Holdings, Inc., a

New York corporation.



                                       SUBJECT MATTER JURISDICTION

          3.        This action is of a civil nature and the amount in controversy, without interest and

costs, exceeds the sum or value specified by 28 U.S.C.A. § 1332.

          4.        Upon information and belief, every issue of law and fact raised or to be raised in this

action is wholly between citizens of different states.




758168v2
00758168.2
                 Case 1:20-cv-05244 Document 1 Filed 07/08/20 Page 2 of 4



        5.        Plaintiff and Defendant ,Macy’s Retail Holdings, Inc. are citizens of different states

by virtue of the fact that, upon information and belief, Defendant, Macy’s Retail Holdings, Inc., is a

citizen of the States of Delaware, its state of incorporation and Ohio where it maintains its principal

place of business, and none of the members of Plaintiff is a citizen of the States of Delaware or

Ohio.

                                                VENUE
        6.        Venue is laid in the Southern District of New York pursuant to 28 U.S.C. § 1391(2)

because a substantial part of the events or omissions giving rise to Weatherley’s claim occurred there

and a substantial part of the property that is the subject of the action is situated there.

                                BASIC FACTUAL ALLEGATIONS

        7.        The Weatherley family has owned 16-18 West 39th Street (the “Premises”) in mid-

town Manhattan since the day it opened in 1916. The Weatherley family has owned the land

underneath the building even longer, since the 1890s.

        8.        Since, in or about 1939, up until very recently, the Premises was leased to the owner

of the Lord & Taylor department store chain.

        9.        Until very recently, Weatherley’s building was interconnected to Lord & Taylor’s

flagship Fifth Avenue store. Indeed, Weatherley’s building often was called the Annex.

        10.       The interconnections were removed at about the same time as Lord & Taylor closed

down its Fifth Avenue store at the end of 2018, sold the main department store building to an entity

controlled by WeWork for about one billion dollars on February 28, 2019, and, thereafter, no longer

had any use for the Annex.




2   00758168.2
                Case 1:20-cv-05244 Document 1 Filed 07/08/20 Page 3 of 4



         11.     Macy’s, a subsidiary of Macy’s, Inc., is a defendant because, upon information and

belief, it became Weatherley’s tenant pursuant to the most recent lease for the Annex dated April 1,

1986 (the “Annex Lease”).

         12.     Upon information and belief, Macy’s took over the Annex Lease from May

Department Store Company (“May”) when Macy’s parent merged with May, who, in turn, had

acquired the Annex Lease from Associated Dry Goods Corporation (“Associated”). May had

merged with Associated, Lord & Taylor’s owner when the Annex Lease was signed.

         13.     Upon information and belief, a sublease was made between Macy’s and an entity

owned by the parent of the Lord & Taylor department store chain.

         14.     Macy’s tendered payments to Weatherley for the rent due pursuant to the Annex

Lease.

         15.     Upon information and belief, Macy’s was reimbursed by a company affiliated

with Lord & Taylor for the rent Macy’s paid to Weatherley.

         16.     Upon information and belief, real estate taxes were paid by a company affiliated with

Lord & Taylor on behalf of Macy’s.

         17.     Beginning in April 2020 and continuing through the present, Macy’s has stopped

paying the rent to Weatherley.

         18.     Macy’s now is indebted to Weatherley for $ 140,000.00, representing unpaid rent for

April 2020, May 2020, June 2020 and July 2020.

         19.     Additionally, Macy’s will be required to pay the attorneys’ fees Weatherley incurs in

prosecuting this action, pursuant to Section 21.02 of the Annex Lease and interest.

         Wherefore, Weatherley demands judgment against Macy’s for $ 140,000.00, attorneys’ fees

in an amount to be determined by the Court and interest commencing April 1, 2020.



   00758168.2                                                                                        3
                 Case 1:20-cv-05244 Document 1 Filed 07/08/20 Page 4 of 4



Dated: New York, New York
       July 8, 2020

                                          Respectfully submitted,

                                          Wilk Auslander LLP

                                                  /s/ M. William Scherer
                                          By:    __________________________
                                                 M. William Scherer (MS-6438)
                                                      1515 Broadway, 43rd Floor
                                                       New York, New York 10036
                                                       (212) 981-2300
                                                      ATTORNEYS FOR PLAINTIFF




4   00758168.2
